Citation Nr: 1641823	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-33 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for atrial fibrillation and assigned a 10 percent rating, effective from June 8, 2012.  In April 2013, the RO proposed severing service connection for atrial fibrillation, and in August 2013 the RO completed severance.  The Board found that this severance was inappropriate and reinstated service connection in a February 2015 decision.  This same February 2015 decision also remanded the increased rating issue.  Entitlement to an initial rating in excess of 10 percent was again remanded in August 2015.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2015.  A transcript of that hearing is of record.  

The Board notes that on October 6, 2016, VA received a VA Form 9 appeal as to the issue of entitlement to service connection for cardiomyopathy.  Unfortunately, the VA Form 9 was received more than one year after the September 1, 2015 rating decision, and more than sixty days after the July 19, 2016 statement of the case.  Therefore, the VA Form 9 was not timely, and the Board cannot accept jurisdiction of the issue.  38 C.F.R. § 20.302(b).  

The issue of entitlement to an effective date prior to June 8, 2012 has been raised by the record in a February 2016 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284  (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also 38 C.F.R. § 3.326(a).

The most recent VA examination as to the severity of the Veteran's atrial fibrillation was conducted in March 2015, and found that the Veteran had intermittent atrial fibrillation arrhythmias, with no episodes in the past 12 months.  An August 2015 cardiac examination noted that the Veteran had a history of atrial fibrillation, likely before 2010, but that the Veteran is no longer in atrial fibrillation.  Since these examinations, the Veteran has reported multiple instances of atrial fibrillation.  An April 2015 letter from a private treatment provider noted that the Veteran has had complaints of feeling suddenly lightheaded, and that his spells could be related to spontaneous onset of atrial fibrillation.  The Veteran has also submitted treatment records that he contends indicate episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia on May 17, 2016; May 26, 2016; June 4, 2016; September 6, 2016; and September 19, 2016.  These assertions and treatment records suggest that the Veteran's disability has worsened.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected atrial fibrillation.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected atrial fibrillation.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Specifically, the VA examiner's opinion should address whether the Veteran had episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia on May 17, 2016; May 26, 2016; June 4, 2016; September 6, 2016; and September 19, 2016.  

The examiner is also asked to consider the findings of the March 2015 examination, which state that the Veteran's fatigue and loss of stamina, loss of pulmonary function, dizziness, and loss of equilibrium are not attributable to the Veteran's atrial fibrillation, and that the Veteran did not have loss of rib bone, loss of muscle tissue, loss of mobility, or surgical scarring.  If the examiner finds that the Veteran's atrial fibrillation has worsened to the point that any of these symptoms are now attributed to the atrial fibrillation, the examiner is asked to explain which symptoms may be so attributed.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




